[Cite as Pennsylvania Gen. Ins. Co. v. Park-Ohio Industries, 126 Ohio St.3d 98, 2010-Ohio-
2745.]




  PENNSYLVANIA GENERAL INSURANCE COMPANY, APPELLEE, v. PARK-OHIO
    INDUSTRIES; NATIONWIDE INSURANCE COMPANY ET AL., APPELLANTS.
          [Cite as Pennsylvania Gen. Ins. Co. v. Park-Ohio Industries,
                       126 Ohio St.3d 98, 2010-Ohio-2745.]
Insurance — Equitable contribution among multiple insurers — Insured’s duty to
        cooperate with insurer targeted for full payment — Failure to notify
        nontargeted insurers of claim.
  (No. 2009-0104 — Submitted December 2, 2009 — Decided June 22, 2010.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 90619,
                      179 Ohio App.3d 385, 2008-Ohio-5991.
                                __________________
                              SYLLABUS OF THE COURT
1. When loss or damage occurs over time and involves multiple insurance-policy
        periods and multiple insurers, a claim may be made by the targeted insurer
        against a nontargeted insurer with applicable insurance policies for
        contribution. (Goodyear Tire & Rubber Co. v. Aetna Cas. & Sur. Co., 95
        Ohio St.3d 512, 2002-Ohio-2842, 769 N.E.2d 835, followed.)
2. When the targeted insurer requests information from the insured regarding
        other policies that may also cover the claim, the insured has a duty to
        cooperate with the targeted insurer by identifying those policies; but
        failure to timely notify a nontargeted insurer of a pending claim does not
        automatically make that insurer’s policy inapplicable for contribution to
        the targeted insurer. (Goodyear Tire & Rubber Co. v. Aetna Cas. & Sur.
        Co., 95 Ohio St.3d 512, 2002-Ohio-2842, 769 N.E.2d 835, explained.)
3. Lack of notification to a nontargeted insurer will bar the targeted insurer’s
        claim for contribution against that nontargeted insurer only if the failure to
                             SUPREME COURT OF OHIO




       notify resulted in prejudice to that nontargeted insurer. (Goodyear Tire &
       Rubber Co. v. Aetna Cas. & Sur. Co., 95 Ohio St.3d 512, 2002-Ohio-
       2842, 769 N.E.2d 835, explained.)
                               __________________
       LANZINGER, J.
       {¶ 1} This appeal addresses issues regarding the allocation of insurance
coverage among multiple insurers in cases in which loss or injury is caused over a
period of time (“progressive injury”) and multiple insurance policies cover that
time frame. This court has adopted an allocation approach known as “all-sums”
in Goodyear Tire & Rubber Co. v. Aetna Cas. & Sur. Co., 95 Ohio St.3d 512,
2002-Ohio-2842, 769 N.E.2d 835. Although the parties ask us to overrule the
case and adopt the competing pro rata approach, we decline to do so in this case.
       {¶ 2} We continue to adhere to the all-sums method of allocation
adopted in Goodyear, while emphasizing that the insured has a duty to cooperate
with the targeted insurer. Recognizing the need to clarify Goodyear, we hold that
when the targeted insurer requests information regarding other policies that may
cover the claim, the insured has a duty to cooperate by identifying any such
policies. In the event that a nontargeted insurer is not timely notified of a claim, a
targeted insurer’s contribution claim against that nontargeted insurer will be
barred only if the failure to notify resulted in prejudice to the nontargeted insurer.
Although there was a delay in notification to the nontargeted insurers in the
present case, we affirm the decision of the Eighth District Court of Appeals
because this delay did not result in prejudice to those insurers.
                                I. Case Background
       {¶ 3} George DiStefano filed suit for asbestos-related injuries against
Park-Ohio Industries, Inc. (“Park-Ohio”) and other defendants in the Superior
Court of California in March 2002 after being diagnosed with mesothelioma. In
August 2002, Park-Ohio notified one of its insurers, appellee Pennsylvania




                                          2
                               January Term, 2010




General Insurance Company (“Penn General”) of the action, and in September
2002, Penn General’s representative retained attorney Henry Rome to handle the
DiStefano litigation. Park-Ohio settled DiStefano’s case the next month, without
Penn General’s formal consent, agreeing to pay $1 million in exchange for a full
release and dismissal of the lawsuit. After reviewing the terms, Penn General’s
counsel concluded that the $1 million settlement between Park-Ohio and
DiStefano was reasonable for several reasons: In similar mesothelioma cases,
local juries had recently awarded verdicts in the $3-million-to-$5-million range,
Park-Ohio’s evaluation report indicated that a conservative verdict in the
DiStefano case could reach $5 million to $6 million, and DiStefano’s previous
settlement demand had been $3 million. The settlement in DiStefano’s lawsuit
against Park-Ohio was finalized in October 2002.
       {¶ 4} In September 2003, Park-Ohio filed a complaint for declaratory
judgment against Penn General as its insurer, in the Cuyahoga County Court of
Common Pleas, seeking a declaration that Penn General was obligated to defend
Park-Ohio in the DiStefano lawsuit and that Penn General owed Park-Ohio
indemnification for the full amount of the DiStefano settlement, compensatory
damages for damages, attorney fees, expenses, loss, and costs, and punitive
damages. During the litigation, Penn General had paid $250,000 to Park-Ohio as
the full per-person bodily-injury limit of one of the policies at issue in the suit.
But not until July 2004 did Park-Ohio’s counsel notify Penn General’s counsel
that other insurance policies were discovered covering the time frame in which
DiStefano’s injuries were alleged to have occurred.       Until Park-Ohio as the
insured produced these documents, Penn General had no knowledge of any other
comprehensive general liability insurance coverage available during the dates
relevant to the DiStefano case because Park-Ohio maintained sole control of this
information.




                                         3
                                  SUPREME COURT OF OHIO




         {¶ 5} Within two months of discovering the identity of other insurers,
Penn General mailed letters providing notification of the DiStefano claim to
appellant Nationwide Insurance Company, appellant Continental Casualty
Company,1 and Travelers Casualty and Surety Company. Each notification letter
stated that Penn General assumed but wished to confirm that Park-Ohio had
notified the insurer of the DiStefano claims. Penn General also stated that it
requested     reimbursement from the insurer for litigation defense and
indemnification paid and reserved the right to file an action for contribution from
the insurer. In October 2004, Penn General filed the present action against Park-
Ohio for a declaratory judgment and against Nationwide, Continental, and
Travelers seeking equitable contribution, indemnification, and a declaratory
judgment.
         {¶ 6} The earlier suit by Park-Ohio against the targeted insurer, Penn
General, was settled in November 2005.                   Penn General paid an additional
$750,000, which, added to the $250,000 previously paid, totaled $1 million in
payments to Park-Ohio and resulted in full payment of the DiStefano settlement.
Soon after that settlement, Penn General also dismissed Park-Ohio from the
present action.
         {¶ 7} Nationwide and Continental denied any obligation for contribution.
Travelers settled with Penn General before trial and is no longer a party to the
case. After a bench trial, the trial court found that Nationwide and Continental
had no obligation to indemnify or defend Park-Ohio from the DiStefano claims

1. The conditions section in Continental’s policy states: “4. Insured’s Duties in the Event of
Occurrence, Claim or Suit: (a) In the event of an occurrence, written notice * * * shall be given by
or for the insured to the company or any of its authorized agents as soon as practicable. * * * (b)
If claim is made or suit is brought against the insured, the insured shall immediately forward to the
company every demand, notice, summons or other process received by him or his representative.
(c) * * * The insured shall not, except at his own cost, voluntarily make any payment, assume any
obligation or incur any expense other than for first aid to others at the time of accident.” The
relevant portions of the insurance policies issued to Park-Ohio by Nationwide are virtually
identical.




                                                 4
                                January Term, 2010




because Park-Ohio had breached the notification provisions of their policies,
relieving the insurers of the obligation to indemnify or reimburse Penn General
for any portion of the DiStefano settlement because they were “effectively
prejudiced.” Furthermore, the trial court found that Penn General did not take
reasonable measures to preserve its contribution rights and did not notify the two
other insurers in a timely and reasonable manner.
       {¶ 8} On appeal, Penn General argued that (1) Park-Ohio’s failure to
comply with contracts to which Penn General was not a party should not defeat
Penn General’s contribution claim, (2) the DiStefano claim was resolved in
accordance with its contractual obligations to Park-Ohio, and (3) because it had
complied with Goodyear, the equities of the case favored Penn General’s
contribution claim.    The nontargeted insurers, Nationwide and Continental,
responded that (1) they owed no coverage to Park-Ohio because their insured
failed to provide them with prompt notice of the DiStefano claim, which was a
breach of their contracts, (2) settlement of the claim without their approval
breached the contracts, (3) Penn General’s failure to give reasonable notice of the
suit and claim prejudiced their ability to participate in the DiStefano suit, and (4)
they shared no common liability with Penn General and had no liability for
contribution.
       {¶ 9} The Eighth District Court of Appeals reversed the judgment in
favor of the nontargeted insurers and held that Goodyear controlled and that Penn
General was entitled to contribution from Nationwide and Continental. 179 Ohio
App.3d 385, 2008-Ohio-5991, 902 N.E.2d 53. Responding to Nationwide and
Continental’s argument that contribution is precluded by Park-Ohio’s failure to
comply with their insurance policies, the court of appeals noted that this case is
not a contract action and that Penn General’s claim sounds in equity. Because the
Goodyear rule does not give Nationwide and Continental a right to participate in
the DiStefano litigation, the appellate court concluded that the insurance



                                         5
                             SUPREME COURT OF OHIO




companies were not prejudiced by Park-Ohio’s failure to notify them of the claim.
The court also held that because Penn General notified Nationwide and
Continental of its intention to seek contribution from them within weeks of
learning of Park-Ohio’s other insurers, it did not lose its right to contribution from
the nontargeted insurers. The court of appeals also concluded that the settlement
was fair to all parties and that Penn General appropriately handled the claim.
       {¶ 10} We accepted jurisdiction over the first proposition of law in
appellants’ discretionary appeal, which states, “No claim for contribution can be
made against a nontargeted insurer pursuant to Goodyear Tire & Rubber Co. v.
Aetna Cas. & Sur. Co., 95 Ohio St.3d 512, 2002-Ohio-2842, 769 N.E.2d 835,
unless its policy is ‘applicable.’ In order for the policy to be ‘applicable’ to a
claim, there must be full compliance with all terms and conditions of coverage in
the nontargeted insurer’s policy.” 121 Ohio St.3d 1472, 2009-Ohio-2045, 905
N.E.2d 653. In other words, appellants seek to define “applicable” to allow
nontargeted insurers to escape from liability for contribution unless they have
been brought into a lawsuit from the beginning.
                                 II. Legal Analysis
                     A. The All-Sums Approach of Goodyear
       {¶ 11} In Goodyear, this court was asked to decide whether Ohio law
requires the use of the all-sums approach (joint and several liability) or the pro
rata approach (time on the risk) to allocate insurance coverage for progressive
injuries or damages among multiple insurers. The all-sums approach allows an
insured “to seek full coverage for its claims from any single policy, up to that
policy’s coverage limits, out of the group of policies that has been triggered.”
Goodyear, 95 Ohio St.3d 512, 2002-Ohio-2842, 769 N.E.2d 835, ¶ 6.                The
insured selects one insurer (the “targeted insurer”), from which it is able to obtain
a defense to the action and full coverage for any eventual judgment. The targeted
insurer is then able to file a later action against any other insurers (the




                                          6
                                     January Term, 2010




“nontargeted insurers”) to obtain contribution. The pro rata approach, on the
other hand, requires an insurer to pay “only a portion of a claim based on the
duration of the occurrence during its policy period in relation to the entire
duration of the occurrence.” Id.2
        {¶ 12} We adopted the all-sums approach and held that “when a
continuous occurrence of environmental pollution triggers claims under multiple
primary insurance policies, the insured is entitled to secure coverage from a single
policy of its choice that covers ‘all sums’ incurred as damages ‘during the policy
period,’ subject to that policy’s limit of coverage.” Id. at ¶ 11. In such an
instance, any targeted insurer bears the burden of obtaining contribution from
other applicable primary insurance policies as it deems necessary.                      Id.    In
explaining our decision to adopt the all-sums approach, we stated that “[t]his
approach promotes economy for the insured while still permitting insurers to seek
contribution from other responsible parties when possible.” Id.
        {¶ 13} Appellants argue that Park-Ohio’s failure to notify them as
nontargeted insurers of the DiStefano litigation violated the terms of their
insurance policies and precludes coverage under Goodyear. They reason that
Goodyear allows for contribution only when a policy is applicable, and a policy is
applicable only when the insured has complied fully with the terms of the
insurance policy.
     B. The Delay in Notifying the Targeted Insurers Was Not Unreasonable
        {¶ 14} We noted in Goodyear that when an insurance policy contains a
notice provision, the insured must comply with that provision. “Notice provisions
in insurance contracts are conditions precedent to coverage, so an insured’s failure

2. For example, consider an insured who is insured for a four-year period, with Insurer A
providing coverage in the first and second years, Insurer B providing coverage in the third year,
and Insurer C providing coverage in the fourth year. Under the all-sums approach, the insured
could select Insurer A as the targeted insurer and obtain full coverage. Insurer A could then seek
contribution from Insurer B and Insurer C for those insurers’ share of the coverage. Under the pro
rata method, each insurer’s liability is determined by its time on the risk.




                                                7
                             SUPREME COURT OF OHIO




to give its insurer notice in a timely fashion bars coverage.” Goodyear, 95 Ohio
St.3d 512, 2002-Ohio-2842, 769 N.E.2d 835, at ¶ 14. Despite this statement, the
Goodyear decision did not detail how the equitable all-sums approach to
allocation affects contractual duties set forth in insurance policies. The court did,
however, look to prior decisions for the definition of “timely” notice, stating that
if notice is required to be given “as soon as practicable,” it must be given “
‘within a reasonable time in light of all the surrounding facts and circumstances.’
” Id., quoting Ormet Primary Aluminum Corp. v. Emps. Ins. of Wausau (2000),
88 Ohio St.3d 292, 725 N.E.2d 646, syllabus.
       {¶ 15} Appellants cite Ormet as support for their proposition that the
delay in giving notice to appellants was unreasonable and resulted in prejudice
due to their inability to be involved with the DiStefano litigation and settlement.
In Ormet, the insured first learned of potential environmental problems in 1966.
Ormet at 301. The United States Environmental Protection Agency had identified
the insured as a potentially responsible party for contamination with possible
liability for all cleanup costs at its site in 1986. Id. at 302. In 1987, the insured
signed a settlement agreement with the United States EPA and the Ohio EPA but
then delayed sending notice to its insurers until 1992. Id. We held that the
insurers had demonstrated actual prejudice because a number of key witnesses
had died since the events giving rise to the litigation and a number of other
witnesses admitted that their memories of the events had substantially faded. Id.
at 303-304. No insurer had notice of the proceedings until five years after the
settlement agreement had been signed. Id.
       {¶ 16} In Goodyear, we concluded that Ormet was distinguishable on its
facts because the insured in Ormet did not notify its insurers until six years after
being identified by the EPA and five years after entering into a settlement
agreement dictating the terms of an environmental cleanup. Goodyear, 95 Ohio
St.3d 512, 2002-Ohio-2842, 769 N.E.2d 835, at ¶ 15-17. Ormet is similarly




                                         8
                                January Term, 2010




distinguishable here. The DiStefano lawsuit was filed in March 2002, Park-Ohio
notified Penn General of the pending litigation in August 2002, Park-Ohio settled
the DiStefano litigation in October 2002, Park-Ohio filed suit against Penn
General as a targeted insurer in September 2003, Park-Ohio notified Penn General
of the nontargeted appellants’ policies in July 2004, and Penn General notified the
nontargeted appellants of the claim in September 2004.
       {¶ 17} Unlike the insured in Ormet, which failed to notify any insurer
until five years after signing the settlement agreement, Park-Ohio placed Penn
General on notice while the DiStefano litigation was still pending. In accordance
with Goodyear, Park-Ohio selected Penn General as the targeted insurer, and
Penn General provided notification of the claim to appellants approximately two
months after being notified of appellants’ policies. Because Goodyear created an
equitable approach to the unique situation surrounding the allocation of liability in
progressive-injury cases, Park-Ohio’s notice to appellants can be seen as being
“within a reasonable time in light of all the surrounding facts and circumstances”
under Ormet.
     C. Appellants Did Not Suffer Prejudice and Are Liable for Contribution
       {¶ 18} It must be emphasized that the all-sums allocation method
established in Goodyear is a remedy that is equitable in nature, and we must now
consider how the nontargeted insurers’ contractual right to notice must be treated
in light of the equitable all-sums approach. In Goodyear, we stated that the all-
sums approach “promotes economy for the insured while still permitting insurers
to seek contribution from other responsible parties when possible.” Id. at ¶ 11.
The Eighth District was correct when it noted that no privity of contract existed
between Penn General and appellants Nationwide and Continental.                 The
Nationwide and Continental insurance policies were contracts between those
insurers and Park-Ohio. It would be inequitable to hold that Park-Ohio’s failure
to abide by the notice provisions in the Nationwide and Continental policies



                                         9
                            SUPREME COURT OF OHIO




eliminates Penn General’s right to contribution, given the equitable nature of the
all-sums approach to allocation and the fact that Penn General followed the
procedure established in Goodyear during the litigation.
       {¶ 19} In keeping with the equitable nature of the all-sums approach to
allocation, we clarify Goodyear by stating that the insured has a duty to cooperate
with the targeted insurer. While Goodyear allows the insured to choose a targeted
insurer from which it may recover a full amount of indemnification, this does not
mean that the insured may engage in tactics to delay or obstruct the targeted
insurer in the process of obtaining contribution from nontargeted insurers. When
the targeted insurer requests information from the insured regarding other policies
that may also cover the claim, the insured has a duty to cooperate by identifying
those policies. The failure to notify nontargeted insurers will not necessarily
foreclose contribution from nontargeted insurers to the targeted insurer.
       {¶ 20} If the failure to notify nontargeted insurers pursuant to the relevant
insurance policies results in prejudice to the nontargeted insurers, then the
nontargeted insurers will not be required to contribute to the targeted insurer. In
cases in which the nontargeted insurers have not been prejudiced by a failure to
notify, the equitable nature of the all-sums approach requires that those
nontargeted insurers will still be liable in a contribution action brought by the
targeted insurer.
       {¶ 21} Appellants argue that Penn General should be barred from
obtaining contribution because Park-Ohio’s delay in notification resulted in
prejudice to appellants. “An insured’s unreasonable delay in giving notice is
presumed prejudicial to the insurer absent evidence to the contrary.” Ferrando v.
Auto-Owners Mut. Ins. Co., 98 Ohio St.3d 186, 2002-Ohio-7217, 781 N.E.2d 927,
paragraph one of the syllabus. Nationwide and Continental assert that they were
prejudiced because they had no opportunity to defend their interests in the
DiStefano matter, including investigating the claim, choosing counsel, and




                                         10
                               January Term, 2010




determining litigation and settlement strategies. These facts, however, do not
amount to prejudice, as they are the natural result of Goodyear’s all-sums
approach, which was designed to streamline the recovery process for the insured
by permitting the insured to choose one primary targeted insurer with which to
deal during the litigation. The decision in Goodyear presupposes that some
insurers might not receive an opportunity to sit at the negotiation table and that
those insurers must wait for a resolution in the underlying case. Furthermore, as
noted above, Park-Ohio’s delay in notifying Nationwide and Continental was not
unreasonable, because the delay occurred while Park-Ohio and Penn General
moved through the all-sums procedures established in Goodyear.           Because
Goodyear remains viable, Park-Ohio and Penn General’s adherence to the all-
sums approach does not in and of itself result in prejudice to the nontargeted
insurers.
       {¶ 22} While it is true that Nationwide and Continental did not receive
notification of the DiStefano suit until two and a half years after that suit was
filed, they were not prejudiced by the delay. The terms of the settlement were
reasonable. As noted in attorney Rome’s report, the $1 million settlement was far
below the $3-million-to-$5-million range of recent jury verdicts in similar cases
and the previous $3 million settlement offer. Furthermore, any delay in notifying
Nationwide and Continental was not unreasonable. Considering the Goodyear
rule, Nationwide and Continental were not to become involved in the case until
Penn General brought its contribution action, which it accordingly did in October
2004. Because the DiStefano settlement was reasonable and because the delay in
notifying Nationwide and Continental occurred while Penn General followed the
approach established in Goodyear, we hold that appellants were not prejudiced by
Park-Ohio’s failure to provide timely notification.




                                         11
                             SUPREME COURT OF OHIO




       {¶ 23} Because we hold today that Nationwide and Continental have not
been prejudiced in this case, we do not address the issue of what consequences
might result if a nontargeted insurer is prejudiced by an insured’s failure to notify.
                                  III. Conclusion
       {¶ 24} When loss or damage occurs over time and involves multiple
insurance-policy periods and multiple insurers, a claim may be made by the
targeted insurer against a nontargeted insurer with applicable insurance policies
for contribution. We therefore affirm the holding of the court of appeals that
Goodyear controls in this case. However, we do explain Goodyear to make clear
that when the targeted insurer requests information from the insured regarding
other policies that may also cover the claim, the insured has a duty to cooperate
with the targeted insurer by identifying those policies; but failure to timely notify
a nontargeted insurer of a pending claim does not automatically make that
insurer’s policy inapplicable for contribution to the targeted insurer. Lack of
notification to a nontargeted insurer will bar the targeted insurer’s claim for
contribution against that nontargeted insurer only if the failure to notify resulted
in prejudice to that nontargeted insurer. Because appellants were not prejudiced,
we affirm the decision of the Eighth District Court of Appeals.
                                                                  Judgment affirmed.
       PFEIFER, O’CONNOR, O’DONNELL, and CUPP, JJ., concur.
       LUNDBERG STRATTON, J., concurs in part and dissents in part.
       BROWN, C.J., not participating.
                               __________________
       LUNDBERG STRATTON, J., concurring in part and dissenting in part.
       {¶ 25} I concur in the clarification of Goodyear Tire & Rubber Co. v.
Aetna Cas. & Sur. Co., 95 Ohio St.3d 512, 2002-Ohio-2842, 769 N.E.2d 835, in
this case. However, I respectfully dissent from the majority’s legal conclusion
that the appellants were not prejudiced by Park-Ohio’s failure to provide timely




                                          12
                                January Term, 2010




notification of the DiStefano lawsuit. In light of the clarification of Goodyear, I
believe that we should remand this case for the trial court to conduct an inquiry
into the actual prejudice, if any, suffered by Nationwide and Continental as a
result of the delay.
        {¶ 26} The trial court decided this issue on contractual grounds, finding
that because Nationwide and Continental did not get notice of the DiStefano
lawsuit until almost two years after the case was settled, they were “effectively
prejudiced” by the failure of notice and the settlement of the case. However, the
trial court made no factual findings of actual prejudice.
        {¶ 27} The court of appeals likewise made sweeping legal conclusions
regarding prejudice without a factual record before it. The appellate court merely
concluded that “applying equitable principles to these facts, we cannot discern,
nor have Nationwide and Continental demonstrated, any prejudice arising from
Pennsylvania General’s notice.” 179 Ohio App.3d 385, 2008-Ohio-5991, 902
N.E.2d 53, ¶ 30.       In addition, the court concluded that Nationwide and
Continental had no right to participate in the DiStefano litigation; thus, they could
not have been prejudiced by the inability to participate. Id. at ¶ 32.
        {¶ 28} Now this court also concludes that there is an absence of prejudice
despite no factual findings to support its conclusion. I believe that the parties are
entitled to an opportunity to litigate the issue of actual prejudice. They may be
unable to establish actual prejudice, but after having clarified that as the
appropriate standard, we then deny the insurers the right to a hearing on the issue.
Although the settlement may be reasonable, that alone does not establish the
absence of prejudice.      There are other issues, such as the destruction of
subrogation rights.
        {¶ 29} There is no question that Park-Ohio breached its contractual duties
to Nationwide and Continental. I believe we should remand for the parties to




                                         13
                             SUPREME COURT OF OHIO




litigate the issue of actual prejudice resulting from the breach of duty under the
standards set forth today.
                              __________________
       Davis & Young and Richard M. Garner; and Christie Parabue Mortensen
Young and Elaine Whiteman Klinger, for appellee.
       Mazanec, Raskin, Ryder & Keller Co., L.P.A., John T. McLandrich,
Thomas S. Mazanec, and Frank H. Scialdone, for appellant Nationwide Insurance
Company.
       Troutman Sanders, L.L.P., and Rebecca L. Ross; Quinn, Emanuel,
Urquhart, Oliver & Hedges, L.L.P., Kathleen M. Sullivan, and Jane M. Byrne;
and Gallagher Sharp, Paul J. Schumacher, and Timothy Fitzgerald, for appellant
Continental Casualty Company.
       Brouse McDowell, Paul A. Rose, Sallie Conley Lux, and Amanda M.
Leffler, for amici curiae Ohio Manufacturers’ Association, Bridgestone Americas
Tire Operations, L.L.C., Dana Holding Corporation, Day-Glo Color Corporation,
Goodrich Corporation, Goodyear Tire & Rubber Company, Lincoln Electric
Company, Lubrizol Corporation, Pilkington North America, Inc., Procter &
Gamble Company, RPM, Inc., Resco Holdings, L.L.C., Sherwin-Williams
Company, Tremco Incorporated, and United Policyholders.
       Frantz Ward, L.L.P., Stephen F. Gladstone, and Brendan M. Gallagher,
urging reversal for amicus curiae Complex Insurance Claims Litigation
Association.
       Duane Morris, L.L.P., Phillip R. Matthews, and William J. Baron, urging
reversal for amicus curiae Great American Insurance Company.
       Thomson Hine, L.L.P., Alan F. Berliner, and Phillip B. Sineneng, urging
reversal for amicus curiae The Ohio Insurance Institute.
                             ______________________




                                        14